DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 9/1/2021 for application 14923538.  Claims 2-4, 6-8, & 19-20 are canceled by Applicant.  Claims 1, 5, & 9-18 are pending.  Claims 10-17 remain withdrawn from consideration.  Claims 1, 5, 9, & 18 are examined below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “microns and the flat” (l. 7) is believed to be in error for - - microns, the flat - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 5, 9 & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claims 1 & 18, the recitations “an abrasive coating comprising a composite matrix consisting of: flat ceramic particles…” (claim 1, ll. 4-5) and “said abrasive coating comprises a composite matrix that consists of flat ceramic particles…” (claim 18, ll. 22-24) lack written description support in the originally-filed specification.  Applicant’s specification discloses that “the abrasive coating consists of ceramic particles being embedded within a matrix of a soft or weak filler material and at least one metal or metal alloy” (para. [0010]) and “the abrasive layer 66 has a composite matrix of a metal or metal alloy loaded with soft or weak filler into which flat or angular thermal ceramic particles or inclusions have been added” (para. [0047]).  Applicant’s originally-filed disclosure therefore provides that the abrasive coating consists of (a) a matrix formed of both a filler material and at least one metal or a metal alloy and (b) ceramic particles embedded in the matrix.  The disclosed abrasive coating does not have any additional elements other than the matrix and the ceramic particles whereas the claimed abrasive coating is left open to other possible elements to be included, which is beyond the scope of the disclosed abrasive coating.  Additionally, the matrix is not disclosed as consisting of the flat ceramic particles, rather the flat ceramic particles are disclosed as being embedded within the matrix.  The foregoing recitations are therefore found to be new matter.
Dependent Claims 5 & 9 are rejected under 35 U.S.C. 112(a) for their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 9, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strock 20120189434 in view of Sileo 5897920 further in view of Hajmrle 5976695 and further in view of Pabla 20040137259.
Regarding Independent Claim 1, Strock teaches a gas turbine engine comprising a structure (shaft 50), said gas turbine engine structure being located close to a plurality of airfoils in the gas turbine engine (shaft 50 is close to airfoils 26), said structure having an abrasive coating (Figs. 1-3, coating 60/66) comprising a composite matrix (para. [0006]) consisting of: 
flat ceramic particles embedded within the composite matrix (flat ceramic particles embedded in a matrix which includes hexagonal boron nitride; para. [0028]), said composite matrix including a filler material (hexagonal boron nitride; para. [0028]); and 

said abrasive coating being capable of causing wearing of tips of said plurality of airfoils that come into contact with the abrasive coating when said gas turbine engine is in a first mode of operation (during low speed rub interactions ceramic particles in coating result in wear to airfoil tips; para. [0033]); and 
said abrasive coating having an interparticle strength sufficient to allow for fracture of said abrasive coating to limit rub forces on the plurality of airfoils when said gas turbine engine is in a second mode of operation (during fast and/or deep rubs, coating 60/66 has a high abradability and limits rub forces on airfoils; para. [0033]).
Strock fails to explicitly disclose the dimensions of the ceramic particles or that the ceramic particles comprise at least one of cubic boron nitride and silicon carbide.
Sileo teaches an abrasive coating (Fig. 1, coating 26) having a ceramic matrix (34) and ceramic abrasive particles (36), wherein the ceramic abrasive particles may be either boron carbide or silicon carbide (Col. 3, ll. 9-11 & Col. 4, ll. 4-6) and have a particle size of between 3 and 150 microns (interpreted as the “longitudinal dimension”; Col. 3, ll. 11-13, Col. 4, ll. 4-6).  
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace Strock’s ceramic abrasive particle material to be silicon carbide, as taught by Sileo, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Strock’s ceramic abrasive particle material versus the claimed silicon carbide ceramic abrasive particle material), b) the substituted components and their functions were known in the art (either the ceramic abrasive particle mnaterial taught by Strock or the silicon carbide abrasive particle material taught by Sileo were known to be useful in an abrasive coating), and c) one of ordinary skill in the art could have 
Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05 I.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strock in view of Sileo's abrasive coating such that said flat ceramic particles comprise silicon carbide and have a longitudinal dimension greater than 25 microns as the claimed range falls within the range of ceramic particle sizes taught by Sileo.  Sileo’s particles are disclosed as having an identical purpose to that of Strock’s particles and the claimed particles (i.e. an abrasive coating which performs well under two different operating conditions, similar to the two conditions taught by Strock, see Sileo, Col. 2, ll. 13-14, and thus Strock and Sileo are directed to solving similar problems using abrasive coatings, and both are directed to Applicant’s disclosed field of endeavor  concerning abrasive coatings for gas turbine engine components).
Strock in view of Sileo fails to expressly teach the filler material being selected from the group consisting of glass microspheres or ceramic microspheres.
Hajmrle teaches an abradable seal for a gas turbine engine (see Abstract and Col. 1, ll. 9-17) with a metallic matrix (see Abstract) and a solid ceramic phase material, such as hexagonal boron nitride, as a filler material (see Abstract and Col. 6, ll. 29-31) to provide adjustable porosity (Col. 6, ll. 62-64) and desired abradability (Col. 6, ll. 29-32).
Pabla teaches an abradable coating for gas turbine shrouds (see Abstract), the coating including (paras. [0020], [0024]) a metal matrix (para. [0022]) having ceramic microspheres embedded therein to increase porosity and abradability (para. [0021]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Strock in view of Sileo’s gas turbine engine to include ceramic microspheres as a filler material in order to increase abradability and to increase porosity (Pabla; para. [0021]), given that one of ordinary skill in the art would have recognized that either hexagonal boron nitride, as taught by.  It is noted that Strock also teaches a matrix of hexagonal boron nitride (hBN) and metal (Strock; para. [0006]), thus the ceramic microspheres used in Hajmrle serves as a replacement for the hBN in Strock, as Hajmrle teaches the use of either talc or hBN.
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Strock in view of Sileo’s gas turbine engine to include ceramic microspheres as a filler material, as taught by Pabla, instead of Strock’s hexagonal boron nitride because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Strock’s metal matrix with a hexagonal boron nitride filler material versus the claimed metal matrix with ceramic microspheres as a filler material), b) the substituted components and their functions were known in the art (both hexagonal boron nitride, as taught by Hajmrle, and ceramic microspheres, as taught by Pabla, were known filler materials for providing desired abradability and porosity in a composite metal matrix), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Strock’s hexagonal boron nitride or Pabla’s ceramic microspheres could have been used to predictably provide a desired abradability and porosity as a filler material in a metal matrix).  See MPEP 2143 I(B).
Regarding Dependent Claim 5, Strock in view of Sileo in view of Hajmrle further in view of Pabla teaches the invention as claimed and as discussed above for claim 1, and Strock further 
Regarding Dependent Claim 9, Strock in view of Sileo in view of Hajmrle further in view of Pabla teaches the invention as claimed and as discussed above for claim 1, and Strock further teaches said at least one metal or a metal alloy comprises a metal or metal alloy selected from the group consisting of nickel, nickel based alloys, copper, copper based alloys, cobalt, cobalt based alloys, aluminum, aluminum alloys, MCrAlY where M comprises at least one of nickel, cobalt, or iron, or mixtures thereof (nickel; para. [0028]).
Regarding Independent Claim 18, Strock teaches a gas turbine engine (Figs. 1 & 5-6, engine 10) comprising: 
an engine casing (48) extending circumferentially about an engine centerline axis (CL); 
a compressor section (30/32), a combustor section (18), and a turbine section (38/40) within said engine casing; 
at least one of said compressor section or said turbine section including at least one airfoil and at least one seal member adjacent to the at least one airfoil (airfoil 28 in compressor 16 while the shroud on casing 48 forms a blade air seal; para. [0032]); 
said at least one airfoil having a tip formed from a bare metal (see Claim 1 and para. [0004]); and 
the at least one seal member comprising an abrasive coating (70/76) which, in a first mode of operation of said gas turbine engine, has sufficient interparticle strength to cause wearing of said tip of said at least one airfoil when said tip comes into contact with the abrasive coating (during low speed rub interactions ceramic particles in coating result in wear to airfoil tips; para. [0033]), and which, in a second mode of operation of said gas turbine engine, has sufficient interparticle strength to allow for fracture of said abrasive coating to limit rub forces on said at least one airfoil (during fast and/or deep rubs, coating 70/76 has a high abradability and limits rub forces on airfoils; para. [0033]) wherein said abrasive coating comprises a composite matrix (para. [0006]) that consists of flat ceramic particles embedded within the composite matrix (flat ceramic particles embedded in a matrix which includes hexagonal boron nitride; para. [0028]); the 
Strock fails to explicitly disclose the dimensions of the ceramic particles or that the flat ceramic particle material is at least one of cubic boron nitride and silicon carbide.
Sileo teaches an abrasive coating (Fig. 1, coating 26) having a ceramic matrix (34) and ceramic abrasive particles (36), wherein the ceramic abrasive particles may be either boron carbide or silicon carbide (Col. 3, ll. 9-11 & Col. 4, ll. 4-6) and have a particle size of between 3 and 150 microns (interpreted as the “longitudinal dimension”; Col. 3, ll. 11-13, Col. 4, ll. 4-6).  
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace Strock’s ceramic abrasive particle material to be silicon carbide, as taught by Sileo, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Strock’s ceramic abrasive particle material versus the claimed silicon carbide ceramic abrasive particle material), b) the substituted components and their functions were known in the art (either the ceramic abrasive particle material taught by Strock or the silicon carbide abrasive particle material taught by Sileo were known to be useful in an abrasive coating), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Strock’s ceramic abrasive particle material or Sileo’s silicon carbide ceramic abrasive particle material would have predictably resulted in a functional abrasive coating when combined with the remainder of Strock’s coating elements).  See MPEP 2143 I(B).
Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05 I.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strock in view of Sileo's abrasive coating such that said flat ceramic particles comprise silicon carbide and have a longitudinal dimension greater than 25 microns as the claimed range falls within the range of ceramic particle sizes taught by Sileo.  Sileo’s particles are disclosed as having an identical purpose to that of Strock’s particles and the claimed particles (i.e. an abrasive coating which performs well under two different operating conditions, similar to the two conditions taught by Strock, see Sileo, Col. 2, ll. 13-14, and thus Strock and Sileo are directed to solving similar problems using abrasive coatings, and both are directed to Applicant’s disclosed field of endeavor  concerning abrasive coatings for gas turbine engine components).
Strock in view of Sileo fails to expressly teach the filler material being selected from the group consisting of glass microspheres or ceramic microspheres.
Hajmrle teaches an abradable seal for a gas turbine engine (see Abstract and Col. 1, ll. 9-17) with a metallic matrix (see Abstract) and a solid ceramic phase material, such as hexagonal boron nitride, as a filler material (see Abstract and Col. 6, ll. 29-31) to provide adjustable porosity (Col. 6, ll. 62-64) and desired abradability (Col. 6, ll. 29-32).
Pabla teaches an abradable coating for gas turbine shrouds (see Abstract), the coating including (paras. [0020], [0024]) a metal matrix (para. [0022]) having ceramic microspheres embedded therein to increase porosity and abradability (para. [0021]).
Thus both Pabla and Hajmrle teach the use of filler materials, in a metal matrix, for providing a desired posority and abradability.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Strock in view of Sileo’s gas turbine engine to include ceramic microspheres as a filler material in order to increase abradability and to increase porosity (Pabla; para. [0021]), given that one of ordinary skill in the art would have recognized that either hexagonal boron nitride, as taught by.  It is noted that Strock also teaches a matrix of hexagonal boron nitride (hBN) and 
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Strock in view of Sileo’s gas turbine engine to include ceramic microspheres as a filler material, as taught by Pabla, instead of Strock’s hexagonal boron nitride because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Strock’s metal matrix with a hexagonal boron nitride filler material versus the claimed metal matrix with ceramic microspheres as a filler material), b) the substituted components and their functions were known in the art (both hexagonal boron nitride, as taught by Hajmrle, and ceramic microspheres, as taught by Pabla, were known filler materials for providing desired abradability and porosity in a composite metal matrix), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Strock’s hexagonal boron nitride or Pabla’s ceramic microspheres could have been used to predictably provide a desired abradability and porosity as a filler material in a metal matrix).  See MPEP 2143 I(B).
It has been held that “[p]roducts of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01 II.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
While Strock in view of Sileo in view of Hajmrle further in view of Pabla does not explicitly teach the first mode of operation of said gas turbine engine comprises “said tip of said at least one airfoil radially moves at less than 50 mils/sec” or the second mode of operation of said gas turbine engine comprises “said tip of said at least one airfoil radially moves at more than 0.5 inch 
The claimed interaction rates (less than 50 mils/sec in the first mode and more than 0.5 inch per second) are functional recitations of the claimed gas turbine engine.  Strock in view of Sileo in view of Hajmrle further in view of Pabla’s gas turbine engine is found capable of functioning in the recited manner at least because of the two disclosed interaction rates discussed for Strock above, in conjuction with the coating taught by Strock in view of Sileo in view of Hajmrle further in view of Pabla, and because there is no claimed or disclosed structural difference between the claimed gas turbine engine and Strock in view of Sileo in view of Hajmrle further in view of Pabla’s gas turbine engine (Applicant’s disclosed gas turbine engine in Fig. 1 appears identical to the gas turbine engine in Fig. 1 of Strock).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
As Strock in view of Sileo in view of Hajmrle further in view of Pabla teaches identical structure as the claimed invention, and is capable of operating in the claimed manner as .
Response to Arguments
Applicant’s arguments with respect to claims 1 & 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, new prior art to Pabla is cited to teach the ceramic microspheres in combination with the remaining limitations of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  




 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741